Exhibit 10.4

ANALOGIC CORPORATION

Nonstatutory Stock Option Agreement

2009 Stock Incentive Plan

This Nonstatutory Stock Option Agreement is made as of the Agreement Date
between Analogic Corporation (the “Company”), a Massachusetts corporation, and
the Participant.

 

I. Agreement Date

 

Date:

   

 

II. Participant Information

 

Participant:

    

Participant Address:

    

 

III. Option Information

 

Grant Date:

    

Number of Shares:

    

Exercise Price1:

    

IV. Vesting Table

 

Vesting Date

  

Percentage of Option Shares that Vests

                                           

This Agreement includes this cover page and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:

Exhibit A – General Terms and Conditions

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

ANALOGIC CORPORATION     PARTICIPANT          

Name:

Title:

    Name:

 

1

Closing price of the common stock on the Grant Date should generally be used.

 

Page 1 of 5



--------------------------------------------------------------------------------

ANALOGIC CORPORATION

Nonstatutory Stock Option Agreement

Exhibit A – General Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Option.

(a) In consideration of services rendered to the Company by the Participant, the
Company has granted to the Participant as of the Grant Date set forth on the
cover page of this Agreement, subject to the terms and conditions set forth in
this Agreement and in the Company’s 2009 Stock Incentive Plan (the “Plan”), an
option to purchase up to the number of shares set forth on the cover page of
this Agreement (the “Shares”) of common stock, $.05 par value per share, of the
Company (the “Common Stock”), at the exercise price per Share set forth on the
cover page of this Agreement. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on the seventh anniversary of the Grant Date
(the “Final Exercise Date”).

(b) It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this Agreement, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) This option will become exercisable (“vest”) in accordance with the Vesting
Table set forth on the cover page of this Agreement, except to the extent
provided otherwise in Section 3.

(b) The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 or under the Plan.

3. Exercise, Acceleration and Termination of Option.

(a) Form of Exercise. To exercise this option, the Participant shall deliver to
the Company a notice of exercise in a form (which may be in electronic form)
approved by the Company, along with payment in full of the exercise price in the
manner provided in the Plan, including without limitation “net exercise” as
provided in Section 5(g)(4) of the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at

 

Page 2 of 5



--------------------------------------------------------------------------------

the time he or she exercises this option, is, and has been at all times since
the Grant Date, an employee of the Company. For purposes of this Agreement,
employment with the Company shall include employment with a parent or subsidiary
of the Company, or any successor to the Company.

(c) Effect of Termination of Employment with the Company.

(1) If the Participant ceases to be employed by the Company for any reason other
than death, Disability (as defined below), termination for Cause (as defined
below), Retirement (as defined below) or voluntary resignation, then the portion
of this option that is vested as of the date of such termination of employment,
plus a portion covering the Additional Pro Rata Shares (as defined below), shall
be exercisable by the Participant until the end of the 90-day period following
the date of such termination of employment (or, if earlier, until the Final
Exercise Date) and shall terminate at the end of such period. The “Additional
Pro Rata Shares” shall mean (i) the number of Shares that would have vested on
the next vesting date (as set forth on the cover page of this Agreement)
multiplied by (ii) a fraction, the numerator of which is the number of full
months elapsed since the most recent Vesting Date (or the Grant Date, if
termination occurs prior to the first Vesting Date) and the denominator of which
is the number of months between the most recent Vesting Date and the next
Vesting Date. Any unvested portion of this option (after giving effect to the
vesting of the Additional Pro Rata Shares) shall terminate as of the date of
such termination of employment.

(2) If the Participant ceases to be employed by the Company as a result of his
or her death, then the portion of this option that is vested as of the date of
such termination of employment, plus a portion covering the Additional Pro Rata
Shares, shall be exercisable by the Designated Beneficiary (as defined in the
Plan) of the Participant until the end of the one-year period following the date
of death (or, if earlier, until the Final Exercise Date) and shall terminate at
the end of such period. Any unvested portion of this option (after giving effect
to the vesting of the Additional Pro Rata Shares) shall terminate as of his or
her death.

(3) If the Participant ceases to be employed by the Company as a result of his
or her Disability, then the portion of this option that is vested as of the date
of such termination of employment, plus a portion covering the Additional Pro
Rata Shares, shall be exercisable by the Participant (or his or her legal
representatives) until the end of the one-year period following the date of such
employment termination (or, if earlier, until the Final Exercise Date) and shall
terminate at the end of such period. Any unvested portion of this option (after
giving effect to the vesting of the Additional Pro Rata Shares) shall terminate
as of such employment termination.

(4) If the Participant ceases to be employed by the Company as a result of the
termination of his or her employment by the Company for Cause, this option shall
terminate upon the effective date of such termination of employment. If the
Participant is given notice by the Company of the termination of his or her
employment by the Company for Cause, and the effective date of such employment
termination is subsequent to the date of the delivery of such notice, the right
to exercise this option shall be suspended from the time of the delivery of such
notice until the earlier of (i) such time as it is determined or otherwise
agreed that the Participant’s employment shall not be terminated for Cause as
provided in such notice or (ii) the

 

Page 3 of 5



--------------------------------------------------------------------------------

effective date of such termination of employment (in which case this option
shall, pursuant to the preceding sentence, terminate immediately upon the
effective date of such termination of employment).

(5) If the Participant ceases to be employed by the Company as a result of his
or her Retirement, then the portion of this option that is vested as of the date
of such termination of employment, plus a portion covering the Additional Pro
Rata Shares, shall be exercisable by the Participant until the end of the
one-year period following the date of such Retirement (or, if earlier, until the
Final Exercise Date) and shall terminate at the end of such period. Any unvested
portion of this option (after giving effect to the vesting of the Additional Pro
Rata Shares) shall terminate as of such Retirement.

(6) If the Participant ceases to be employed by the Company as a result of his
or her voluntary resignation (other than in the case of Retirement), this option
shall terminate upon the effective date of such termination of employment.

(d) Change in Control Event. This option shall become fully vested effective
immediately prior to a Change in Control Event (as defined in the Plan).

(e) Definitions.

(1) For purposes of this Agreement, “Cause” shall mean any intentional
dishonest, illegal, or insubordinate conduct which is materially injurious to
the Company or a subsidiary, or a breach of any provision of any employment,
nondisclosure, non-competition or similar agreement between the Participant and
the Company.

(2) For purposes of this Agreement, “Disability” shall mean a disability that
entitles the Participant to receive benefits under a Company-sponsored
disability program. If no program is in effect for the Participant, Disability
will apply if the Participant has become totally and permanently disabled within
the meaning of Section 22(e)(3) of the Code.

(3) For purposes of this Agreement, “Retirement” shall mean the Participant
voluntarily leaving the employment of the Company with a combination of years of
age and years of service of at least 75 and at least 10 years of service;
provided that a Participant will not be deemed to have retired in any situation
involving a termination for Cause, as determined by the Company.

4. Withholding Taxes. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company, in the manner permitted in the Plan, for payment
of, any federal, state or local withholding taxes required by law to be withheld
in respect of this option.

5. Restrictions on Transfer. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution.

6. Provisions of the Plan. This Agreement is subject to the provisions of the
Plan. The Participant acknowledges receipt of the Plan, along with the
Prospectus relating to the Plan.

 

Page 4 of 5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
grant of this option and its vesting pursuant to Section 2 do not constitute an
express or implied promise of continued employment for the vesting period, or
for any period.

(b) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts,
without regard to any applicable conflict of law principles.

(d) Interpretation. The interpretation and construction of any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

 

Page 5 of 5